   Case 2:20-cv-09182-JMV-JBC Document 16 Filed 05/24/21 Page 1 of 5 PageID: 456




                                  UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                                  (973) 776-7700
              CHAMBERS OF                                                                       U.S. COURTHOUSE
        JAMES B. CLARK, III                                                               50 WALNUT STREET, ROOM 2060
  UNITED STATES MAGISTRATE JUDGE                                                                NEWARK, NJ 07102




                                                 May 24, 2021

                                              LETTER ORDER

       Re:     SANTOS v. THE TRUSTEES FOR THE INTERNATIONAL PAINTERS AND
               ALLIED TRADES PENSION FUND et al
               Civil Action No. 20-9182 (JMV)

       Dear Counsel:

       Presently pending before the Court is a motion by Plaintiff Juan Santos (“Plaintiff”) to expand

Discovery beyond the Administrative Record1 [ECF No.11]. Defendants, International Painters and

Allied Trades Industry Pension Fund (“Pension Fund”), and the Board of Trustees of the International

Painters and Allied Trades Industry Pension Fund (“Board of Trustees” and, together with Pension

Fund, “Defendants”) oppose the motion [ECF No. 12]. For the reasons set forth below, Plaintiff’s

motion to expand discovery beyond the Administrative Record is DENIED [ECF No. 11].

       Plaintiff initiated this action by filing a Complaint against Defendants on July 21, 2020. ECF

No. 1 (“Compl.”). Plaintiff claims he is entitled to a pension benefit, which was suspended by the

Pension Fund effective October 1, 2018 as a result of an audit of his recorded work hours that showed

Plaintiff did not accumulate the necessary 60,000 hours to be eligible for the pension. Compl., ¶¶ 9-

10. Plaintiff appealed the decision to the Board of Trustees and notified Defendants that any shortage

of hours was the result of an error in the reporting of his work hours by his former employers. Compl.,

¶ 12. Plaintiff claims he requested the Pension Fund conduct an audit to resolve the discrepancy.


   1
    Defendants filed a copy of the Administrative Record with the Court. See ECF No. 13 (AR00001-AR00092;
   AR10000-AR10248).

                                                        1
      Case 2:20-cv-09182-JMV-JBC Document 16 Filed 05/24/21 Page 2 of 5 PageID: 457




Compl., ¶ 12. Plaintiff also alleges that Defendants refused to accept his former employer’s letter

correcting his hours. Compl., ¶¶ 13-14. The Board of Trustees denied Plaintiff’s appeal of the

termination of his pension on April 12, 2019. Compl., ¶ 15. Plaintiff alleges that during this process

Defendants failed to “investigate a discrepancy” regarding hours Plaintiff worked thereby breaching

their fiduciary duties under the Employee Retirement Income Security Act (“ERISA”). Compl., ¶¶ 20,

21.

         The Court held an initial conference in this matter on December 15, 2020. During the

conference, the parties could not agree on the need for discovery beyond the Administrative Record.

The Court granted Plaintiff leave to file a motion to expand discovery beyond the Administrative

Record.

         In considering Plaintiff’s request to expand discovery beyond the Administrative Record, the

Court will first address the issue of the standard of review in this matter. The Supreme Court of the

United States has held that the denial of ERISA benefits is to be reviewed de novo “unless the benefit

plan gives the administrator or fiduciary discretionary authority to determine eligibility for benefits or

to construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).

“When the administrator has discretionary authority to determine eligibility for benefits, . . . the

decision must be reviewed under an arbitrary and capricious standard.” Doroshow v. Hartford Life &

Acc. Ins. Co., 574 F.3d 230, 233 (3d Cir. 2009).

         In this case, the parties agree that the plan language provides discretionary authority to the

administrator. ECF No. 11 at p. 3; ECF No. 12-2 at p. 4. Plaintiff, however, seemingly argues that this

Court should apply a de novo standard review instead of the arbitrary and capricious standard because

New Jersey Administrative Code § 11:4-58.3 provides that plans granting the administrator

discretionary authority are considered void. ECF No. 11 at pp. 2-3, 6. Defendants respond that



                                                      2
   Case 2:20-cv-09182-JMV-JBC Document 16 Filed 05/24/21 Page 3 of 5 PageID: 458




Plaintiff’s reliance on New Jersey Administrative Code § 11:4-58.3 is misplaced because the Pension

Fund is not an “individual or group health insurance policy or contract, individual or group life

insurance policy or contract, individual or group long-term care insurance policy or contract, or

annuity contract.” ECF No. 12-2 at p. 6 (quoting New Jersey Administrative Code § 11:4-58.3).

Additionally, Defendants argue that New Jersey Administrative Code § 11:4-58.3 is inapplicable

because it is preempted by ERISA. ECF No. 12-2 at p. 7.

       The Court agrees with Defendants. The Court is not persuaded that New Jersey Administrative

Code § 11:4-58.3 is applicable to this case. See Baker v. The Hartford Life Ins. Co., No. 08-6382, 2010

WL 2179150, at *11 (D.N.J. May 28, 2010), aff'd sub nom. Baker v. Hartford Life Ins. Co., 440 F.

App'x 66 (3d Cir. 2011) (discussing that the application of the New Jersey regulation to void a benefit

plan’s grant of discretion to an administrator would face a preemption attack and directly violate the

purpose of ERISA “to provide a uniform regulatory regime over employee benefit plans.”) (quotations

and citation omitted). As the plan language provides the Board of Trustees with interpretive discretion,

which Plaintiff does not dispute, the Court must review the decision of the Board of Trustees under an

arbitrary and capricious standard.

       “[W]here a claim for benefits is reviewed under the arbitrary and capricious standard, the

record on review is generally ‘limited to that evidence that was before the administrator when it made

the decision being reviewed[,]’ i.e., the administrative record.” Brainbuilders, LLC v. Ocean

Healthcare Mgmt. Grp. Benefit Plan, No. 20-2495, 2021 WL 949321, at *6 (D.N.J. Mar. 12, 2021)

(citations omitted). There are, however, certain circumstances when discovery beyond the

administrative record is permissible such as when there are allegations concerning conflict of interest,

bias, or a pattern of inconsistent benefit decisions. See id. “Thus, ‘[i]f a plaintiff establishes a

reasonable suspicion of misconduct, then courts should allow discovery requests reasonably likely to



                                                     3
   Case 2:20-cv-09182-JMV-JBC Document 16 Filed 05/24/21 Page 4 of 5 PageID: 459




either confirm or disconfirm the presence of bias[,]’ conflicts of interest and/or a pattern of inconsistent

benefit decisions.” Id. (citations omitted).

        In this case, Plaintiff claims that he is entitled to additional discovery because the

Administrative Record is “incomplete,” and Plaintiff must provide “proof of the missing material.”

ECF No. 11 at p. 6. Defendants contend that Plaintiff had an opportunity to provide the Pension Fund

with additional information he believed to be relevant to his claim in support of his administrative

appeal but did not do so. ECF No. 12-2 at p. 7. Additionally, Defendants note that Plaintiff does not

allege any structural conflict of interest and Plaintiff has not specified what additional documents or

evidence he seeks. ECF No. 12-2 at pp. 7-8. In response, Plaintiff claims that additional discovery will

show the existence of the additional hours Plaintiff worked. ECF No. 14 at p. 5.

        Here, Plaintiff has not alleged the existence of a structural conflict of interest, bias, or

inconsistent decisions. Rather, Plaintiff alleges that Defendants breached their fiduciary duties by

failing to investigate a discrepancy regarding his hours worked. Even if the Court construes Plaintiff’s

allegations as procedural irregularities or abnormalities, this should be considered as “a factor in

determining whether an administrator’s denial of benefits was arbitrary and capricious in the same

way that the existence of a conflict of interest is to be considered as a factor;” however, this does not

automatically entitle Plaintiff to discovery beyond the Administrative Record. Shvartsman v. Long

Term Disability Income Plan for Choices Eligible Emps. of Johnson & Johnson, No. 11-03643, 2012

WL 2118126, at *11 (D.N.J. June 11, 2012). See also Stevens v. Santander Holdings USA, Inc. Self-

Insured Short Term Disability Plan, No. 11-7473, 2013 WL 322628, at *9 (D.N.J. Jan. 28, 2013)

(“[T]he existence of procedural abnormalities is not an automatic trigger permitting discovery beyond

the administrative record.”)




                                                       4
   Case 2:20-cv-09182-JMV-JBC Document 16 Filed 05/24/21 Page 5 of 5 PageID: 460




       “Further, procedural abnormalities are determined by a review of the administrative record.”

Stevens, 2013 WL 322628, at *9 (citation omitted). In this case, Plaintiff’s allegations do not give rise

to a reasonable suspicion of misconduct that warrants discovery beyond the Administrative Record.

With respect to Plaintiff’s claims there is “missing material” and that the Administrative Record is

“incomplete,” ERISA sets forth what must be included in the administrative record. See 29 C.F.R.

2560.503–1. Here, Plaintiff has not specified what information was excluded from the Administrative

Record. Furthermore, Plaintiff has failed to show any basis for this Court to find that any such excluded

information was submitted, considered, or generated when the claim determination was made. See 29

C.F.R. 2560.503–1(m)(8)(ii). Because the Court has no reason to believe that the Administrative

Record is incomplete, Defendants have no obligation to produce additional documents. See

Shvartsman, 2012 WL 2118126, at *12 (finding administrative record complete when “Plaintiff has

failed to identify specifically what information was excluded and, moreover, has failed to show any

basis for this Court to find that the excluded information was submitted, considered, or generated when

the claim determination was made.”).

       Accordingly, for the reasons set forth above, Plaintiff’s motion to expand discovery beyond

the Administrative Record is DENIED [ECF No. 11].


   IT IS SO ORDERED.


                                                            s/ James B. Clark, III
                                                          JAMES B. CLARK, III
                                                          United States Magistrate Judge




                                                     5
